Title: To James Madison from Robert Ailstock, [ca. 9 April 1815]
From: Ailstock, Robert
To: Madison, James


                    
                        
                            Sir
                        
                        [ca. 9 April 1815]
                    
                    I have the Honnour in Close you a few lines to inform you Sir that I would be glad to get a discharge from the Servis of the united for I have binn on the lines about two and Six months and in the time my farther is dead Sence I have left home and what little propetty I have is agoing to distrucktion and If you will Gave me a discharge and pay me my monthley pay that is due me I will Gave up my riht to my land I am yours with respect
                    
                        Robert Ailstocka Soldier in 10th regt Ifty
                    
                